Citation Nr: 0534841	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  99-12 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
headaches, claimed as secondary to service-connected scar of 
the occipital scalp secondary to a shell fragment wound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




INTRODUCTION

The veteran had active service from August 1952 to June 1954.  
This appeal is from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO).

The Board of Veterans' Appeals (Board) remanded the case in 
April 2004 for further development and for the RO to 
adjudicate the claim as subject to the finality of a prior VA 
decision that the RO had disregarded in the January 1999 
rating.  The case is now returned to the Board for appellate 
review.


FINDINGS OF FACT

1.  VA denied service connection in November 1993 for 
headaches secondary to a shell fragment wound of the 
occipital scalp and notified the veteran of the denial that 
month.

2.  The veteran did not appeal from the November 1993 rating 
decision within the year following the date of the November 
1993 notice of denial.

3.  Evidence presented or secured since November 1993 is new 
and it does not bear directly or substantially on the 
question to be determined, and it is not so significant that 
it must be considered to decide the claim fairly.


CONCLUSIONS OF LAW

1.  The November 1993 rating decision denying service 
connection for headaches as secondary service connection 
occipital shell fragment wound or shell fragment wound scar 
is final.  38 U.S.C.A. § 710438 U.S.C.A. § 7105(b), (c) (West 
2002); 38 C.F.R. §§ 3.160(d), 20.302(a) (1998).

2.  New and material evidence has [not] been presented or 
secured to reopen a claim of entitlement to service 
connection for for headaches, claimed as secondary to 
service-connected scar of the occipital scalp secondary to a 
shell fragment wound.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and to Assist

The scope of VA's obligations to assist VA claimants to 
prosecute their cases is set out in the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)) (2005).

The veteran filed the form initially required to obtain VA 
benefits.  No other form is specifically required to 
prosecute his claims.  38 U.S.C.A. § 5102 (West 2002.

VA notified the veteran of the information and evidence 
necessary to substantiate his claim in letters of July 2003 
and April 2004.  The April 2004 letter instructed the veteran 
to submit "any additional evidence to help substantiate your 
claim."  Although not explicitly distinguishing evidence in 
his possession from evidence from another source as mandated 
by regulation, 38 C.F.R. § 3.159(b) (2005), the sentence 
cannot reasonably be read other than to include evidence in 
his possession.  The veteran and his representative have 
argued to the point that the veteran has submitted new and 
material notice, so any defect in letters arising from 
identifying the evidence necessary in terms of proving 
service connection rather than specifically identifying new 
and material evidence is moot; the appellant, through his 
representative, has demonstrated actual knowledge of the 
quality of evidence required in his case.  VA has discharged 
its notice duties in this case.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2005).

VA has notified the veteran of his rights and of his and VA's 
respective duties in producing evidence as mandated in 
current law and regulation.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2005).  In so doing, VA has offered 
assistance beyond that mandated by regulation in this case.  
The duty to assist in obtaining evidence necessary to 
substantiate a claim does not apply to applications filed 
before August 29, 2001, to reopen a previously disallowed 
claim.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  VA had 
undertaken repeated efforts to obtain additional service 
records, obtaining negative responses of which it notified 
the veteran in a supplemental statement of the case in 
December 2003.  38 C.F.R. § 3.159(e) (2005).  Further efforts 
to obtain service records are demonstrably futile, and no 
further action in this regard is required of VA.  38 C.F.R. 
§ 3.159(c)(2) (2005).

Under the law in effect at the time of the veteran's December 
1998 application to reopen the claim, VA had no duty to 
assist the veteran to develop evidence in support of his 
claim until the previously disallowed claim was reopened.  
See Elkins v. West, 12 Vet. App. 209, 218 (1999).  In 
addition to offering assistance beyond that required by law, 
VA has afforded the veteran a VA examination in connection 
with his claim to reopen, notwithstanding the regulatory 
constraint on a claimants right to VA examination to those 
cases where a previously disallowed claim has been reopened  
38 C.F.R. § 3.159(c)(4)(iii) (2005).  VA has discharged its 
duty to assist the veteran to substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).

II.  Service Connection for Headaches

When the RO denied the appellant's claim for secondary 
service connection for headaches, and the appellant did not 
appeal within one year of the date of the letter notifying 
him of each denial, that decision became final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 3.160(d) (2005); see also 
Suttman v. Brown, 5 Vet. App. 127, 135 (1993) (section 
7105(c) finality also subject to section 5108 exception).  To 
reopen the claim, new and material evidence must be presented 
or secured.  38 U.S.C.A. § 5108 (West 2002).  "The Board 
does not have jurisdiction to consider [the previously 
adjudicated claim] unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  The Board is neither required nor permitted to 
analyze the merits of a previously disallowed claim if new 
and material evidence is not presented or secured.  Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  No other standard than 
that articulated in the regulation applies to the 
determination whether evidence is new and material.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  [This claim 
was pending on the effective date of the most recent 
amendment of 38 C.F.R. § 3.156(a), which expressly applies 
only to claims filed on or after August 29, 2001.  See 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  Consequently, this 
appeal is decided under the older version of the regulations.  
Citation is to the edition current when the veteran filed his 
claim.]

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (1998).

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 
273(1996).  For the purpose of determining whether evidence 
is new and material, its credibility is generally, but not 
irributtably, presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

In November 1993, VA reviewed evidence comprising the few 
available service medical records, the VA examination reports 
of September 1959, December 1992, and May 1993, and the VA 
outpatient records of February 1987 to February 1991.  The 
few service records included administrative records 
documenting that the veteran's treatment for a shell fragment 
wound of the occipital scalp without skull fracture was 
treated on an outpatient basis without hospitalization.  The 
September 1959 VA examiner noted the veteran's complaint of 
recurrent occipital headaches.  The examiner diagnosed the 
scar.  The December 1992 VA examiner noted the veteran's 
history of headaches, but reported no opinion of their 
etiology.  The May 1993 VA examiner considered whether the 
occipital shell fragment wound directly caused the headaches 
and concluded they did not.  The VA outpatient records showed 
the veteran sought treatment for headaches in June 1988 he 
reported the onset of headaches several weeks before seeking 
treatment.  On this evidence, VA denied the claim.

In seeking to reopen the claim for service connection 
headaches as secondary to the service-connected shell 
fragment wound of the occipital scalp (scar), the veteran 
must submit new and material evidence that disability is 
proximately due to or the result of a disease or injury 
incurred in service.  38 C.F.R. § 3.310(a) (2005).  The 
service-connected disease or injury to which the claimed 
disability is secondary can be either the cause of the 
disability, or it can aggravate a condition it did not cause.  
Allen v. Brown, 7 Vet. App. 439 (1995).

When VA denied secondary service connection in November 1993, 
it did not consider whether the residual of the occipital 
shell fragment wound aggravated the veteran's headaches.  
This will be an element of the determination whether to 
reopen the claim.

The evidence submitted since November 1993 comprises VA 
outpatient records of September 1992 to February 2005.  In 
approximately 200 pages of medical records the only mention 
of headaches is several general medical evaluations 
explicitly noted to be negative for complaints of headaches.  
These records are new, but uninformative about the claim at 
issue.  They are not material.

A September 1998 statement from Dr. Ramirez-Garcia reported 
that the veteran has recurrent migraine headaches and that he 
has as right occipital scar from an injury in the Army.  The 
doctor reported that his tests did not identify the etiology 
of the headaches.  This statement is new and uninformative 
about the claim at issue.  It is not material.

The veteran submitted a statement in December 1998 reporting 
his shell fragment wound in Korea and that "at the 
beginning, headaches were just a little, but has [sic] 
worsened over the years, now continuous."  The statement is 
not evidence that the veteran's headaches are caused or 
aggravated by the service-connected injury.  It is new, but 
it does not bear directly or substantially on the matter to 
be determined.

A VA neurologist examined the veteran and reviewed his claims 
file in December 2004.  After clinical interview and 
examination he concluded the veteran has recurrent muscle 
contraction headaches without migraine features and not 
related to the occipital shell fragment wound in service or 
the residual scars.

The finding of "no relationship" between the occipital 
shell fragment wound and scars and current headaches is 
responsive to the question whether the shell fragment wound 
or scars cause the headaches and to the question whether they 
aggravate the headaches, because either status is a 
relationship to the injury in service.  Thus, the examination 
report is responsive to the "aggravated by" condition for 
secondary service connection set forth in Allen, 7 Vet. App. 
439.  The examiner's opinion is new evidence, but it is 
adverse to the veteran's claim.  Adverse evidence cannot be 
material for the purpose of reopening a prior final decision.  
Villalobos v. Principi, 3 Vet. App. 450 (1992).

In an August 2003 statement, the veteran asserted he is 
entitled to the benefit of the doubt in his claim, because 
his service medical records are lost.  While it is correct 
that there are no contemporaneous service records available, 
their absence does not affect the question whether to reopen 
the claim for secondary service connection.  The veteran is 
not claiming incurrence in service, but that disability from 
headaches results from or is proximately due to a service-
connected injury.  As such, his assertion that there is a 
doubt of which he must have the benefit is inapposite to the 
issue under appellate review.  Moreover, the question whether 
to give the veteran the benefit of the doubt in balancing 
evidence for and against a claim, see 38 U.S.C.A. § 5107(b) 
(West 2002), does not arise until a finally denied claim is 
reopened by the submission of new and material evidence.  
Justus, 3 Vet. App. 510.

In sum, new and material evidence has not been presented or 
secured.  The claim for secondary service connection cannot 
be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (1998).


ORDER

Whereas new and material evidence to reopen a claim for 
secondary service connection for headaches, the appeal is 
denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


